 


109 HR 5014 IH: Federal Judicial Fairness Act of 2006
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5014 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Mr. Schiff (for himself and Mrs. Biggert) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for fairness for the Federal judiciary. 
 
 
1.Short titleThis Act may be cited as the Federal Judicial Fairness Act of 2006.  
2.Judicial cost-of-living increases 
(a)Repeal of statutory requirement relating to judicial salariesSection 140 of the resolution entitled A Joint Resolution making further continuing appropriations for the fiscal year 1982, and for other purposes., approved December 15, 1981 (Public Law 97–92; 95 Stat. 1200; 28 U.S.C. 461 note), is repealed. 
(b)Automatic annual increasesSection 461(a) of title 28, United States Code, is amended to read as follows: 
 
(a) 
(1)Subject to paragraph (2), effective on the first day of the first applicable pay period beginning on or after January 1 of each calendar year, each salary rate which is subject to adjustment under this section shall be adjusted by an amount, rounded to the nearest multiple of $100 (or if midway between multiples of $100, to the next higher multiple of $100) equal to the percentage of such salary rate which corresponds to the most recent percentage change in the ECI (relative to the date described in the next sentence), as determined under section 704(a)(1) of the Ethics Reform Act of 1989. The appropriate date under this sentence is the first day of the fiscal year that begins in the preceding calendar year. 
(2)In no event shall the percentage adjustment taking effect under paragraph (1) in any calendar year (before rounding), in any salary rate, exceed the percentage adjustment taking effect in such calendar year under section 5303 of title 5 in the rates of pay under the General Schedule.. 
(c)Judicial salary increasesEffective on the first day of the first applicable pay period that begins on or after the date of the enactment of this Act, the rate of basic pay for the Chief Justice of the United States, an Associate Justice of the Supreme Court of the United States, a judge of a United States circuit court, a judge of a district court of the United States, a judge of the United States Court of International Trade, a bankruptcy judge, and a full-time magistrate judge shall be increased in the amount of 16.5 percent of their respective rates (as last in effect before the increase), rounded to the nearest multiple of $100 (or, if midway between multiples of $100, to the next higher multiple of $100). 
3.Coordination ruleIf a pay adjustment under section 2 is to be made for an office or position as of the same date as any other pay adjustment affecting such office or position, the adjustment under section 2 shall be made first. 
 
